ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 5/3/2021 has been entered.  Claims 1-2, 9-12, and 16-17 have been amended.  Claims 6-8, 14-15, and 19-20 have been cancelled.  Claims 21-27 have been added.  Claims 1-5, 9-13, 16-18, and 21-27 are still pending in this application, with claims 1, 11, and 16 being independent.
The objections to the Specification have been withdrawn in view of the amendment.
The objections to Claims 1, 8-9, 11-12, 15-17, and 20 have been withdrawn in view of the amendment.




Allowable Subject Matter
Claims 1-5, 9-13, 16-18, and 21-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim is allowable because it has been amended to incorporate the subject matter of previously pending Claim 8 and intervening Claim 6, Claim 8 having previously been indicated as reciting allowable subject matter in Section 24 of the Non-Final Rejection mailed 2/1/2021.  Therefore, Claim 1 is allowable for the same reasons previously discussed with regards to Claim 8 in Section 24 of the Non-Final Rejection mailed 2/1/2021.

Claims 2-5 and 9-10 depend on Claim 1.

Regarding claim 11, the claim is allowable for the same reasons discussed above with regards to Claim 1.

Claims 12-13 and 21-23 depend on Claim 11.

Regarding claim 16, the claim is allowable for the same reasons discussed above with regards to Claims 1 and 11.

Claims 17-18 and 24-27 depend on Claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875